Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 1 of 12 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                                    )
                                                             )
                              Plaintiff,                     )
                                                             )
               v.                                            ) No. 4:19-cv-00114
                                                             )
$97,447.00 UNITED STATES CURRENCY;                           )
ONE SIG SAUER 380 CALIBER P238 HANDGUN;                      )
ONE WINCHESTER 20G YOUTH 120 SHOTGUN;                        )
ONE H&R .22 CALIBER 676 HANDGUN;                             )
ONE CARL GUSTAFS MAUSER 6.5MM BOLT                           )
ACTION RIFLE; and                                            )
ONE BENELLI 912, 12 GAUGE SHOTGUN,                           )
                                                             )
                              Defendants.                    )

                          COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Eric P. Babbs, Special Assistant United States Attorney, alleges

as follows:

                                  NATURE OF THE ACTION

       1.      This is a civil in rem action seeking the forfeiture of currency pursuant to 21

U.S.C. § 881(a)(6) because the Defendant Currency is the proceeds of, or property used to

facilitate, violations of the Controlled Substances Act. This action also seeks to forfeit five

firearms pursuant to 21 U.S.C. § 881(a)(11) because the Defendant Firearms were used or

intended to be used to facilitate violations of the Controlled Substances Act or were exchanged

or intended to be exchanged for a controlled substance.




                                                 1
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 2 of 12 PageID #: 2



                           PARTIES, JURISDICTION, AND VENUE

       2.       The Defendant Currency is:

   •   Ninety-Seven Thousand Four Hundred Forty Seven Dollars in United States Currency

       ($97,447.00) seized from 5822 Hartford Lane, Charlestown, Indiana, pursuant to a state

       search warrant on December 3, 2018.

The Defendant Currency was subsequently transferred to the custody of the Federal Bureau of

Investigation (“FBI”).    The Defendant Currency has been assigned Asset Identification Number

19-FBI-001755.

       3.       The Defendant Firearms are:

   •   Sig Sauer 380 caliber P238 handgun, serial number (“SN”): 27B216084 (“Sig Sauer

       handgun”);

   •   Winchester 20g Youth 120 shotgun, SN: L1693225 (“Winchester shotgun”);

   •   H&R .22 caliber 676 handgun, SN: AU107891 (“H&R handgun”);

   •   Carl Gustafs Mauser 6.5mm bolt-action rifle, SN: 167320 (“Carl Gustafs rifle”); and

   •   Benelli 912, 12 gauge shotgun, SN: AH40987 (“Benelli shotgun”).

The Defendant Firearms were seized from 5822 Hartford Lane, Charlestown, Indiana pursuant to

a state search warrant on December 3, 2018, and were subsequently transferred to the custody of

the FBI.    The Defendant Firearms have been assigned Asset Identification Number 19-FBI-

001789.

       4.       This Court has subject matter jurisdiction under 28 U.S.C. § 1345 (district courts

have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture, and action can be brought in

a district in which any of the acts giving rise to the forfeiture occurred).


                                                   2
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 3 of 12 PageID #: 3



       5.      This Court has in rem jurisdiction over the Defendant Currency and the Defendant

Firearms under 28 U.S.C. § 1355(b) (forfeiture action can be brought in a district in which any of

the acts giving rise to the forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions (clerk must issue a warrant to

arrest property in the government’s possession).

       6.      This Court is the appropriate venue pursuant to 28 U.S.C. § 1395(a) and (b) in

that the forfeiture accrued in the Southern District of Indiana.

                                              FACTS

       7.      On December 3, 2018, a United States Postal Inspector in the Western District of

Kentucky identified a package bearing a Priority Mail label number ending in 8689 (“Package

8689” or “the package”) as suspicious. The package was addressed to “Ron Walker” at 5822

Hartford Lane, Charlestown, Indiana 47111, with a return address of “Jay’s Auto,” 13037 Ivy

Avenue, Rancho Cucamonga, CA 91739. The package weighed approximately 30 pounds and

measured approximately 16.5 inches wide, 13 inches long, and 13 inches deep, with paid postage

of $82.05. The Postal Inspector noted that the package was shipped from a source state for

controlled substances (California) and was heavily taped at its seams. CLEAR database queries

showed that the return name did not associate to the return address, and the recipient name did

not associate to the recipient address. No telephone number was listed on the shipping label.

       8.      A certified drug detection canine, handled by a Jeffersonville Police Department

Officer, was allowed to inspect the exterior of the package along with several parcels known to

not contain controlled substances. The canine is certified annually in the detection by odor of

marijuana, cocaine, heroin, and methamphetamine. The canine alerted to the odor of a

controlled substance on Package 8689.



                                                   3
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 4 of 12 PageID #: 4



       9.      Based on the suspicious appearance of Package 8689 and the drug detection

canine’s positive alert, the Postal Inspector applied for a federal search warrant to examine the

interior of the package. A United States Magistrate Judge for the Western District of Kentucky

granted the search warrant upon a finding of probable cause.

       10.     When law enforcement opened the package, the several individually sealed plastic

bags inside it contained numerous bottles of THC oil and THC edible items.

       11.     Based on the investigation, a detective with the Clark County Sheriff’s Office

applied for an anticipatory search warrant for the premises at 5822 Hartford Lane, Charlestown,

Indiana. The warrant authorized law enforcement officers, upon executing a controlled delivery

of Package 8689, to search the premises, including certain vehicles located thereon, for evidence

of the crimes of dealing and/or possessing marijuana and marijuana edibles and maintaining a

common nuisance. The warrant was signed by a Clark County Circuit Court Judge on

December 3, 2018.

       12.     Law enforcement officers, including an FBI Safe Streets Gang Task Force officer,

made a successful controlled delivery of Package 8689 to 5822 Hartford Lane. The surveillance

team kept the package and residence under constant surveillance until, at approximately 5:40

p.m., a subject later determined to be Kyle C. Welch retrieved the package. Kyle C. Welch was

initially observed to pull into the driveway of the residence driving a 2008 Honda Ridgeline.

Kyle C. Welch then entered the residence through the garage door and soon took the package

from the front porch area.

       13.     When law enforcement officers executed the search warrant, Kyle C. Welch, who

was 30 years old, was the only person present. Inside the residence, Package 8689 was already

opened and in plain view, with some of its contents spread on the kitchen countertop. Officers



                                                 4
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 5 of 12 PageID #: 5



seized approximately 50 bottles of THC edibles; hundreds of THC oil vape refills; four clear

plastic bags containing 99.5 grams of marijuana; a clear plastic bag containing 3.7 grams of

psilocybin mushrooms; a plastic bag with several tablets of amphetamine/dextroamphetamine;

and digital scales.




                                                5
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 6 of 12 PageID #: 6



       14.    Twenty-one (21) used vacuum-sealed plastic bags, and an additional bag with

marijuana, were recovered from the kitchen. In the garage were two empty parcel boxes with

USPS shipping labels showing delivery to the residence on prior dates. The empty parcel boxes

were similar in size to the controlled package, showed paid postage of $70.40 and $83.70

respectively, and listed return addresses in Rancho Cucamonga, California. As noted in

Paragraph 7, above, the controlled package was also sent from Rancho Cucamonga, California.

       15.    The search of the house also revealed the $97,447.00, which was separated into

numerous bundles stored in a safe in the walk-in closet of the master bedroom, with a smaller

amount in a dresser drawer.




       16.    The five Defendant Firearms were recovered during the search of the house and

the Honda Ridgeline parked in the driveway. The Benelli shotgun was found in the master

bedroom. The H&R handgun and the Carl Gustafs rifle were located in a garage safe. The Sig

Sauer handgun, which was loaded, and the Winchester shotgun were found inside the Honda

Ridgeline. The Honda Ridgeline was registered to Linda Welch but, as noted above, was in the

possession of Kyle C. Welch, and one THC oil vape cartridge and one partially full bottle of

THC edibles were found in the passenger compartment of the Honda Ridgeline.

       17.    Also found in the house were credit/debit cards in the name of Kyle Welch; a


                                               6
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 7 of 12 PageID #: 7



current water and sewer bill addressed to Kyle C. Welch at the residence; and other mail

addressed to Kyle C. Welch at the residence. A box of Winchester 380 caliber ammunition was

found in the master bedroom closet.

       18.     Trace reports obtained for the Defendant Firearms showed that the Benelli

shotgun and the Sig Sauer handgun had been purchased by Christopher T. Welch of Floyds

Knobs, Indiana. The reports for the remaining three firearms did not show any record of

purchase by Kyle C. Welch or Christopher T. Welch. Christopher T. Welch and Linda Welch

are the parents of Kyle C. Welch, but neither Christopher nor Linda lived at the house. The

house had no indicia of occupancy by anyone besides Kyle C. Welch.

       19.     Subsequent FBI investigation established a connection between Kyle C. Welch

and Jason Maniloff, who was indicted on January 31, 2019 on charges that included possession

with intent to distribute 50 grams or more of methamphetamine and being a felon in possession

of firearms. See United States v. Jason Maniloff, No. 4:19-cr-00004-SEB-VTW-1 (Southern

District of Indiana). A January 2019 search of Jason Maniloff’s cell phone revealed

photographs and text messages between Jason Maniloff and Kyle C. Welch regarding the sale

and/or trade of firearms and controlled substances.

       20.     Based on the investigation, Kyle C. Welch was charged in state court with dealing

in marijuana at least 10 pounds, a level 5 felony; two counts of possession of a controlled

substance with an enhancing circumstance, a level 6 felony; unlawful possession or use of a

legend drug, a level 6 felony; and possession of marijuana, a class B misdemeanor. State of

Indiana v. Kyle Welch, Clark County, Cause No. 10C02-1812-F5-000287. A jury trial is

scheduled for August 6, 2019.




                                                 7
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 8 of 12 PageID #: 8



                    ADMINISTRATIVE FORFEITURE PROCEEDINGS

       21.     Because the Defendant Currency and the Defendant Firearms had been seized

under authority of a state search warrant, the Clark County Prosecutor moved for a turnover

order. The state court issued its order transferring the Defendant Currency and the Defendant

Firearms to the FBI for the purpose of forfeiture under federal law. See Clark County Circuit

Court, Docket No. 10C02-1901-MI-000012.

       22.     The FBI initiated administrative forfeiture proceedings as to the Defendant

Currency and the Defendant Firearms, and provided notice to potential claimants as required

under 18 U.S.C. § 983(a)(1).

       23.     On February 27, 2019, the FBI received a claim for the $94,447.00 (listed as

$97,307.00) and the Defendant Firearms by Christopher T. Welch, submitted through his

attorney Maxwell W. McCrite. On March 18, 2019, a corrected claim for the $94,447.00 (listed

as $97,307.00) and the Defendant Firearms, on behalf of and signed by Kyle C. Welch, was

submitted to the FBI through Attorney McCrite.

       24.     The FBI obtained Indiana Department of Workforce Development records for

both Kyle C. Welch and Christopher T. Welch. For the period of the fourth quarter of 2015

through the fourth quarter of 2018, no employment wages were reported in Indiana for either

Kyle C. Welch or Christopher T. Welch; neither were there any hits with records of other states.

       25.     The FBI, after receipt and review of the claims filed by Kyle C. Welch and

Christopher T. Welch, referred this matter to the United States Attorney to initiate a civil

forfeiture action as to the Defendant Currency and the Defendant Firearms.

                      PERTINENT STATUTES AND REGULATIONS

       26.     Under 21 U.S.C. § 841(a)(1), it is unlawful for any person to manufacture,



                                                 8
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 9 of 12 PageID #: 9



distribute, or dispense – or possess with intent to manufacture, distribute, or dispense – a

controlled substance.

       27.     Marijuana is a Schedule I controlled substance.     21 U.S.C. § 812(c); 21 C.F.R. §

1308.11(d).   The Controlled Substances Act defines marijuana as: “all parts of the plant

Cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any part

of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such

plant, its seeds or resin.” 1 21 U.S.C. § 802(16).

       28.     Tetrahydrocannabinols (THC) are Schedule I controlled substances.        21 C.F.R. §

1308.11(d)(31).

       29.     Psilocybin is a Schedule I controlled substance.    21 C.F.R. § 1308.11(d)(29).

       30.     Amphetamine, its salts, optical isomers, and salts of its optical isomers are

Schedule II controlled substances. 21 C.F.R. § 1308.12(d)(1).

       31.     Under 21 U.S.C. § 881(a)(6), all moneys furnished or intended to be furnished by

any person in exchange for a controlled substance, all proceeds traceable to such an exchange,

and all moneys used or intended to be used to facilitate any violation of the Controlled

Substances Act, including 21 U.S.C. § 841(a)(1), shall be subject to forfeiture to the United

States and no property right shall exist in them.

       32.     Under 21 U.S.C. § 881(a)(6), all “other things of value” furnished or intended to

be furnished by any person in exchange for a controlled substance shall be subject to forfeiture to

the United States of America and no property right shall exist in them.

       33.     Under 21 U.S.C. § 881(a)(11), “any firearm … used or intended to be used to


1
 Marijuana, however, “does not include the mature stalks of such plant, fiber produced from
such stalks, oil or cake made from the seeds of such plant … or the sterilized seed of such plant
which is incapable of germination.” 21 U.S.C. § 802(16).

                                                    9
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 10 of 12 PageID #: 10



 facilitate the transportation, sale, receipt, possession, or concealment of” controlled substances or

 any proceeds traceable to controlled substances shall be subject to forfeiture to the United States,

 and no property right shall exist in said firearm.

                                       CLAIM FOR RELIEF

        34.     Based on the allegations above, the Defendant Currency is “moneys . . . furnished

 or intended to be furnished by any person in exchange for a controlled substance,” and/or

 “proceeds traceable to such an exchange,” and/or “moneys . . . used or intended to be used to

 facilitate any violation of [the Controlled Substances Act, 21 U.S.C. §801 et seq.],” and is

 therefore subject to forfeiture to the United States of America pursuant to 21 U.S.C. § 881(a)(6).

 In addition, based on the allegations above, the Defendant Firearms are things of value furnished

 or intended to be furnished in exchange for a controlled substance, and/or “firearm[s] … used or

 intended to be used to facilitate the transportation, sale, receipt, possession, or concealment of”

 controlled substances or controlled substance proceeds, and are therefore subject to forfeiture to

 the United States pursuant to 21 U.S.C. §§ 881(a)(6) and 881(a)(11).

        WHEREFORE, the United States prays that the Clerk of the Court issue a warrant for

 arrest of the Defendant Currency and the Defendant Firearms pursuant to Rule G(3)(b)(i) of the

 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions; that due

 notice be given to all parties to appear and show cause why the forfeiture should not be decreed;

 that judgment be entered declaring the Defendant Currency and the Defendant Firearms forfeited

 to the United States for disposition according to law; and that the United States be granted all

 other just and proper relief.




                                                  10
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 11 of 12 PageID #: 11



                                           Respectfully submitted,

                                           JOSH J. MINKLER
                                           United States Attorney

                                    By:    s/Eric P. Babbs
                                           Eric P. Babbs
                                           Special Assistant United States Attorney
                                           Office of the United States Attorney
                                           10 W. Market St., Suite 2100
                                           Indianapolis, Indiana 46204-3048
                                           Telephone: (317) 226-6333
                                           Fax: (317) 226-5027




                                      11
Case 4:19-cv-00114-JMS-DML Document 1 Filed 05/24/19 Page 12 of 12 PageID #: 12




                                         VERIFICATION

         I, Todd J. Brown, hereby verify and declare under penalty of perjury that I am a Special

Agent for United States Federal Bureau of Investigation ("FBI"), that I have read the foregoing

Verified Complaint in Rem and know the contents thereof, and that the matters contained in the

Complaint are true to my own knowledge, except that those matters herein stated to be alleged

on information and belief, and as to those matters I believe to be true.

         The sources of my knowledge and information and the grounds of my belief are the

official files and records of the United States, information supplied to me by other law

enforcement offices, as well as my investigation of this case, together with others, as a Special

Agent with FBI.



Dated:
                Case 4:19-cv-00114-JMS-DML Document 1-1 Filed 05/24/19 Page 1 of 2 PageID #: 13
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     $97,447.00 UNITED STATES CURRENCY ET AL.


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Clark
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Eric P. Babbs, SAUSA                                                                          Maxell W. McCrite
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333                                             Lorch Naville Ward LLC, P.O. Box 1343
                                                                                                             506 State Street, New Albany, IN 47151-1343

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Title 21, United States Code, Section 881
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of funds that constitute proceeds of or property used to facilitate a controlled substance offense
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/24/2019                                                              s/Eric P. Babbs
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 4:19-cv-00114-JMS-DML Document 1-1 Filed 05/24/19 Page 2 of 2 PageID #: 14
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 4:19-cv-00114-JMS-DML Document 1-2 Filed 05/24/19 Page 1 of 2 PageID #: 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                                     )
                                                               )
                                Plaintiff,                     )
                                                               )
                v.                                             ) No. 4:19-cv-00114
                                                               )
 $97,447.00 UNITED STATES CURRENCY;                            )
 ONE SIG SAUER 380 CALIBER P238 HANDGUN;                       )
 ONE WINCHESTER 20G YOUTH 120 SHOTGUN;                         )
 ONE H&R .22 CALIBER 676 HANDGUN;                              )
 ONE CARL GUSTAFS MAUSER 6.5MM BOLT                            )
 ACTION RIFLE; and                                             )
 ONE BENELLI 912, 12 GAUGE SHOTGUN,                            )
                                                               )
                                Defendants.                    )

                          WARRANT FOR ARREST OF PROPERTY

 TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

        WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the 24th

 day of May, 2019, by Josh J. Minkler, United States Attorney for the Southern District of

 Indiana, against ninety-seven thousand four hundred forty seven dollars in United States

 Currency ($97,447.00); one Sig Sauer 380 caliber P238 handgun; one Winchester 20g Youth 120

 shotgun; one H&R .22 caliber 676 handgun; one Carl Gustafs Mauser 6.5mm bolt-action rifle;

 and one Benelli 912, 12 gauge shotgun; defendants herein, for reasons and causes set forth in the

 Complaint;

        YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

 currency and defendant firearms into the possession of the United States of America, to be

 detained in the possession of the United States or its designee until further order of this Court,

 and you will make return thereon not later than ten (10) days after execution of process.
Case 4:19-cv-00114-JMS-DML Document 1-2 Filed 05/24/19 Page 2 of 2 PageID #: 16



 Dated: _____________

                                                       _______________________
                                                       Laura A. Briggs, Clerk
                                                       United States District Court
                                                       Southern District of Indiana




                   Arrest Warrant to be issued by the Clerk pursuant to
                      Rule G(3)(b)(i) of the Supplemental Rules for
                Admiralty or Maritime Claims and Asset Forfeiture Actions,
                       for property in custody of the United States.




                                            2
